Title: Ralph Izard to the American Commissioners, 21 September 1778: résumé
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, September 21, 1778: I have learned that the ship Nile, Captain Goldsmith, has been taken while bound from London to Leghorn and brought into Marseilles. She carried 20 packages of my baggage addressed to Monsieur Antoine Martinelli, merchant, to be delivered to the abbé Niccoli. My name doesn’t appear on them as this might have caused their detention at the London Customs House. Please take whatever measures you think proper, so they can be delivered to my authorized representative.>
